Pejb Curiam :
The single specification of error is that the learned judge refused to instruct the jury that “ on the whole evidence, the verdict must be for the defendant.” Without discussing the evidence in detail, it is sufficient to say there was ample to go to the jury. There was direct evidence of a contract between the plaintiff and his father, to the effect that, if the former would come home and work his father’s farm until the latter could get out of debt, he would compensate him with money or land; that the plaintiff fulfilled his part of the contract, and that his father had never so compensated him, either with money or land, although at one time he had the farm surveyed, and a portion of it run off for the plaintiff. There whs not only evidence enough to submit to the jury, but to sustain the verdict.
Judgment affirmed.